EXHIBIT 10.02
 

 
 ABN AMRO
ABN AMRO Incorporated
350 Park Avenue
New York, NY 10022
 
Global Futures
 

September 8, 2006
 
Lisa Wingate
Campbell & Company, Inc.
210 West Pennsylvania Avenue Suite 770
Towson, MD 21204
 
As you may be aware, ABN AMRO Bank N.V. ("ABN AMRO") recently announced the sale
of its global futures and options business to UBS AG. Pursuant to this sale, on
or about October 1, 2006 ABN AMRO will be transferring assets or stock in
certain of its branches, affiliates or subsidiaries to UBS AG and certain of its
branches, affiliates or subsidiaries. As a result, ABN AMRO Incorporated ("MI")
intends to transfer its customers' futures and options accounts to UBS
Securities LLC, a wholly owned subsidiary of UBS AG and a registered futures
commission merchant ("FCM") and broker/dealer. UBS Securities LLC, along with
its various global affiliates, offers comprehensive exchange traded derivatives
services including execution and clearing on all major futures and options
exchanges globally across multiple asset classes including commodities,
equities, equity indices, interest rates and currencies.
 
Accordingly, unless you object as set forth below, AAI will assign to UBS
Securities LLC all of its rights, and delegate all of its obligations, arising
under any International Uniform Brokerage Execution Services Agreements (often
referred to as give-up agreements) or similar agreements and other related
documentation in effect between AAI and you to UBS Securities LLC, 677
Washington Blvd, Stamford, CT 06901; (203) 719 3000, effective on or about
October 1, 2006. If you do not wish to have your agreement(s) assigned to UBS
Securities LLC, you may provide notice to Terrence Scott at MI by phone at
312-992-7259, by fax at 312-992-6214, by mail to ABN AMR() Incorporated — Attn:
Terrence Scott, 540 West Madison Street, Suite 2501, Chicago, Illinois 60661, or
by email to terrence.scott@abnamro.com. If we do not hear from you, you will be
deemed to have consented to the assignment of your agreement(s) to UBS
Securities LLC.
 
Following the assignment, your relationship will continue to be serviced by the
same key personnel who currently service your execution account. If applicable,
UBS Securities LLC will contact you to provide information regarding certain
operational changes that may affect you.
 
Should you have any questions regarding the assignment please contact Terrence
Scott at the phone number listed above. We thank you for your business and look
forward to a continuing relationship at UBS Securities LLC.
 
Yours very truly,
 
/s/ John M. Murphy
John M. Murphy
Managing Director
CEO of North America Futures